Citation Nr: 1610457	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  10-36 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the left knee on a schedular basis.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel



INTRODUCTION

The Veteran had active service from September 1965 to March 1966 and from February 12, 1993 to February 14, 1993.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in September 2011, at which time the Board remanded it for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased evaluation for osteoarthritis of the left knee on an extraschedular basis and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's left knee disability is productive of pain, flexion to 105 degrees, extension to 0 degrees, slight instability, and locking.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for osteoarthritis of the left knee based on pain and limitation of motion have not been met on a schedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5003-5260 (2015).

2.  The criteria for an evaluation of 10 percent for left knee instability have been met on a schedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5257 (2015).

3.  The criteria for an evaluation of 20 percent for left knee disability productive of locking have been met on a schedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5258 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Prior to initial adjudication of the Veteran's claim, a letter dated in March 2009 fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Additional notice was sent in July 2014.

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records, VA treatment records, and private treatment records.  The Veteran had a VA examination in July 2014.  Findings from the examination report are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

II.  Increased Evaluations

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2015).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2015).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2015). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

The knee can be rated under Diagnostic Codes 5256-5263.  38 C.F.R. § 4.71a (2015).  Assigning multiple ratings for the Veteran's knee disabilities based on the same symptoms or manifestations would constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2015).  However, lateral instability and degenerative arthritis of the knee may be rated separately under DCs 5257 and 5003.  VAOPGCPREC 23-97 (1997).  The Board has also considered whether separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.  

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the left limited to 45 degrees is rated 10 percent disabling, flexion of the leg limited to 30 degrees is rated 20 percent disabling, and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 15 degrees is rated 20 percent disabling, extension of the leg limited to 20 degrees is rated 30 percent disabling, extension of the leg limited to 30 degrees is rated 40 percent disabling, and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  

The evidence does not show that the Veteran has ankylosis, impairment of the tibia and fibula, removal of semilunar cartilage that is symptomatic, or genu recurvatum for either knee.  Therefore, ratings under Diagnostic Codes 5256, 5259, 5262, and 5263 are not for consideration.  See 38 C.F.R. § 4.71a.

At February 2009 VA treatment, range of motion was 0 to 45 degrees, with an increase to 90 degrees after an injection.  The Veteran had a VA examination for his left knee in March 2009 at which he complained of pain that had gotten progressively worse.  He reported instability and that the knee would give out when walking down stairs.  On examination flexion of the left knee was to 95 degrees and there was no instability.

In June 2009, a VA treating physician wrote that the Veteran had significant pain around the left patella that was more severe with activities such as walking on stairs or inclines, squatting, and bending.  There was also pain with motion and tenderness around the left patella.  The Veteran also had frequent episodes of the left knee locking up in pain, and he used knee braces.  

The Veteran's spouse wrote in August 2010 that the Veteran's knee caused pain with walking and that he could not squat.  He used a knee brace and taped the knee, and he limped.  She had to help him get dressed on an increasing basis.  December 2011 VA primary care treatment records state that the Veteran continued to have left knee pain and stiffness.  A knee brace helped.  In May 2012 the Veteran's spouse wrote that the left knee caused the Veteran severe pain from walking and other activities.  She had observed the Veteran fall or almost fall due to the left knee and that the knee was swollen.

The Veteran underwent another VA examination in July 2014 at which he reported that the left knee pain had progressively worsened with regular stiffness and occasional swelling.  On examination flexion was to 105 degrees and extension was to 0 degrees.  There was no objective evidence of painful motion.  Joint stability tests were normal.  The Veteran used a brace and cane for ambulation.

The Veteran does not qualify for an evaluation in excess of 10 percent based on limitation of flexion.  The record does not show that flexion has been limited to 30 degrees, and therefore he does not qualify for an evaluation of 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  He does not qualify for a separate compensable evaluation based limitation of extension because it has not been limited to 10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

The Veteran qualifies for a separate evaluation of 10 percent due to slight recurrent subluxation or lateral instability of the left knee.  At the March 2009 and July 2014 VA examination there was not any instability on testing.  Therefore, the Veteran does not qualify for an evaluation of 20 percent based on instability because the record does not show moderate recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Veteran also qualifies for a 20 percent evaluation under Diagnostic Code 5258 due to locking.  An evaluation in excess of 20 percent is not available.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, the Board is required to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  The Board recognizes the functional limitations that the Veteran has as a result of his service-connected left knee osteoarthritis, but the current disability evaluations contemplates these limitations.  The March 2009 examiner noted some fatigue, weakness, and lack of endurance with range of motion testing of the left knee.  The July 2014 examiner noted less movement than normal and pain on movement with repetitive use.  However, the separate evaluations of 10 percent based on pain and limitation of flexion, 10 percent based on instability, and 20 percent based on locking contemplate the objective findings and subjective complaints.  Therefore, increased evaluations are not warranted at any time during the course of the appeal based on pain, swelling, weakness, and excess fatigability.

In light of the holding in Hart, the Board has considered whether the Veteran is entitled to additional "staged" ratings for his service-connected osteoarthritis of the left knee, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 


ORDER

A schedular evaluation in excess of 10 percent for left knee osteoarthritis based on pain and limitation of flexion is denied.

Subject to the law and regulations governing payment of monetary benefits, an evaluation of 10 percent for left knee osteoarthritis based on instability is granted.

Subject to the law and regulations governing payment of monetary benefits, an evaluation of 20 percent for left knee osteoarthritis based on locking is granted.


REMAND

The Veteran's spouse wrote in her August 2010 statement that the Veteran was unable to sleep many nights due to knee pain.  The Veteran reported at the July 2014 VA examination that the left knee pain was sometimes so severe that it kept him up at night.  In July 2014 the Veteran's spouse again wrote that the Veteran had difficulty sleeping due to his left knee.  The Veteran therefore may qualify for an extraschedular evaluation for his left knee disability because loss of sleep is not contemplated in the rating criteria for knee disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 - 5263.  On remand, the Veteran should be scheduled for an appropriate VA examination to determine the extent of the sleep impairment symptoms due to the left knee disability.

In this case, whether an extraschedular rating is assigned for his left knee disability may have an impact on whether the Veteran qualifies for a TDIU.  As such, the claims are inextricably intertwined and must be considered together, and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).  

VA treatment records to August 2014 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from August 2014 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records from August 2014 to the present.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his left knee disability and the impact of this condition on his ability to sleep and work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Request that the appellant provide sufficient information, and, if necessary, authorization, to obtain any medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to his claims.  Document all unsuccessful attempts to obtain such records.  There must be at least two attempts made to obtain any private treatment records for which the appellant submits the proper authorization.

4.  Thereafter, schedule the Veteran for an appropriate VA examination to identify the nature, extent and severity of all manifestations of any symptoms related to sleep impairment due to the left knee disability.  All necessary tests should be conducted.  The claims folder should be made available to and reviewed by the examiner.  The examiner must also opine as to the impact of the sleep symptoms on his ability to work.

5.  If deemed proper, send the appeal to VA Compensation and Pension Services for a determination regarding an extraschedular evaluation for the left knee.

6.  Then readjudicate the appeal.  In doing so, the RO must specifically consider whether a separate rating is warranted for sleep impairment.  If any benefits sought on appeal remain denied, the RO should provide the Veteran a supplemental statement of the case (SSOC), and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


